Citation Nr: 0126746	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied the benefits 
sought on appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A preliminary review of the claims file reveals that 
additional action is necessary prior to appellate 
disposition.  It does not appear from the record that the 
veteran was afforded a recent examination in connection with 
his claim for service connection for a left knee disability 
or in connection with his claim for service connection for a 
back disability.  See 38 U.S.C.A. § 5103A (West Supp. 2001) 
(a medical examination will be provided when necessary to 
make a decision on a claim). In addition, it is unclear from 
the record whether all available records regarding the 
veteran's left knee and back have been obtained.

The veteran was afforded a hearing before the undersigned 
Board Member in August 2001.  At that hearing, the veteran 
testified that he did not have any significant knee problems 
prior to service.  He also testified that he began to 
experience problems with his knee while in basic training, 
which continued throughout the remainder of his service and 
following his service.  According to the veteran, he injured 
his knee in basic training and again while serving in 
Germany.  He also related that he did not seek medical 
attention until recently, when his symptoms began to worsen.  
A review of the veteran's service medical records indicate 
that the veteran reported experiencing knee problems during 
service and upon separation.  An August 1968 record indicates 
that the veteran had a "persistent and painful" knee since 
entering service, which did not respond to hydrocortisone 
injections.  However, the veteran's separation examination 
stated that the veteran's knee problem existed prior to 
service, but that x-rays showed no abnormalities.  The 
examination report further concluded that the veteran's knee 
problems were not "getting worse."  Nevertheless, the 
veteran's service medical records fail to show whether the 
veteran experienced an increase in disability from his left 
knee as a result of his service.  Therefore, the Board finds 
that the veteran should be afforded a VA examination in order 
to determine whether the veteran's left knee disability 
increased in severity during service.

With regard to the veteran's back disability, the veteran 
testified that during field exercises in service he had to 
sleep on frozen ground.  The veteran further testified that 
he began experiencing stiff necks shortly after his discharge 
from service, and that he has continued to experience 
problems with his neck.  He related that he was diagnosed 
with four ruptured disks and arthritis of the back and neck 
in 1995.  He also reported that a physician recommended that 
he file for disability compensation.  Service medical records 
dated November 1966 show that the veteran reported 
experiencing an aching head and back, and that examination 
revealed tenderness of the neck around the scapulae, 
bilaterally.  Nevertheless, there is no indication in the 
service medical records whether this was a manifestation of 
the veteran's arthritis of the back and neck.  Thus, the 
Board finds that the veteran should be afforded a VA 
examination in order to determine whether the veteran's back 
disability was incurred during service.  

Additionally, it is unclear from reading the June 1998 rating 
decision and the January 2000 Supplemental Statement of the 
Case whether the RO gathered and considered all available 
treatment records since the veteran's discharge from service.  
As stated earlier, the veteran testified at the hearing that 
he began receiving treatment for his back at the Cumberland 
VA Outpatient Clinic in 1995.  Likewise, the veteran's VA 
Form 21-4142, Authorization for Release of Information, 
indicates that the veteran began receiving treatment from the 
VA in 1996.  However, treatment records for dates prior to 
January 1997 were not requested by the RO.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, these records are 
relevant to the veteran's claims, and should be associated 
with the veteran's claims file.  

Furthermore, the veteran testified at the hearing that he 
received a change in job assignment at his employer because 
his knee disorder manifests itself when exposed to cold.  The 
veteran further testified that he did not receive medical 
attention at the time, but that the employer changed the 
assignment due to the veteran's knee.  He also indicated that 
he would obtain a letter from his employer verifying these 
statements.  No such letter has been associated with the 
veteran's claims file.  As such, the veteran should be 
contacted in order to determine if the veteran still desires 
to submit such evidence for consideration. 

In addition, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The VCAA is now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West 
Supp. 2001); see also implementing regulations at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Accordingly, on remand, the RO must comply with 
all notification and development procedures contained in the 
VCAA and in the regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for a left knee disability and 
a back disability are associated with the 
veteran's claims folder.

3.  After associating with the claims 
folder any available records involving 
the veteran's left knee, received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA orthopedic examination 
of the veteran's left knee.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran. The examination must be 
conducted taking into account the entire 
medical history.  The examiner should 
specifically respond to each of the 
following items:

a. State the diagnoses of all 
disabling conditions involving 
the veteran's left knee.

b. For each diagnosis stated in 
response to item (a), state a 
medical opinion as to the time of 
onset of the knee disorder.

c. For each diagnosed left knee 
disorder listed in response to 
item (a) that had its onset prior 
to service, state a medical 
opinion as to whether the 
diagnosed disorder increased in 
severity during service.  If yes, 
state whether the increase in the 
severity of disability resulted 
from the natural progress of the 
condition. 

d. For each diagnosed left knee 
disorder that is determined not 
to have its onset before service, 
state a medical opinion as to 
whether it is at least likely as 
not that the diagnosed left knee 
disorder is the result of a 
disease or injury the veteran had 
in service. (In answering this 
question, the examiner should 
comment on all findings and 
diagnoses in the service medical 
records and VA medical records).

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state.

4.  After associating with the claims 
folder any available records involving 
the veteran's back, received pursuant to 
the above-requested development, the 
veteran should be scheduled for a VA 
orthopedic examination of the veteran's 
back.  The examiner must thoroughly 
review the claims folder in conjunction 
with evaluating the veteran. The 
examination must be conducted taking into 
account the entire medical history.  The 
examiner should specifically respond to 
each of the following items:

a. State the diagnoses of all 
disabling conditions involving 
the veteran's back.

b. For each diagnosis stated in 
response to item (a), state a 
medical opinion as to the time of 
onset of the disorder.

c. For each diagnosed back disorder 
listed in response to item (a), 
state a medical opinion as to 
whether it is at least likely as 
not that the diagnosed back 
disorder is the result of a 
disease or injury the veteran had 
in service. (In answering this 
question, the examiner should 
comment on all findings and 
diagnoses in the service medical 
records and VA medical records).

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)), as well as at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.159) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer any pertinent formal or 
informal guidance provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claims for entitlement to 
service connection for a left knee 
disability and a back disability, to 
include a review of VA treatment records 
dated prior to January 1997.  In the event 
that the claim on appeal is not resolved 
to the satisfaction of the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




